 1   BROWN AND SEELYE PLLC                                          HONORABLE MARY JO HESTON
     Ellen Ann Brown Esq.                                           HEARING DATE: March 24, 2020
     Susan H. Seelye Esq.                                                     TIME: 1:00 pm
 2   1700 Cooper Point Rd SW #C5                                   RESPONSE DATE: March 17, 2020
     Olympia, WA 98502                                                            Chapter 13
     Telephone 253-573-1958                                                    Tacoma, WA
 3   Facsimile 253-274-1200

 4                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re
                                                     In Chapter 13 Proceeding
 7
     MICHAEL FLOYD SANDERS                           No. 20-40150-MJH
 8
                                                     RESPONSE TO TRUSTEE’S
                          Debtor(s)                  OBJECTION TO CONFIRMATION
 9
     ______________________________

10
     COMES NOW the above-referenced debtor(s) through their attorneys of record and
11   states:

12     The Debtor has amended his Chapter 13 Plan to remove the Section 1.B to resolve

13   the Trustee’s objection and has provided the Trustee with a copy of the Debtor’s

14   registration on her vehicle showing she is the only party on the registration and the
15   lienholder on the vehicle. Bank statements have been provided to the Trustee and
16
     Schedules A/B and C have been amended and the liquidation value has been updated
17
     in the Amended Plan.
18
       The Debtor requests that his case be confirmed.
19
          Dated March 16, 2020
20

21        /s/ Ellen Ann Brown
          ____________________________________
22
          ELLEN ANN BROWN WSB#27992
23
          Attorneys for Debtor(s)

24

25
     RESPONSE          Page 1                                          BROWN and SEELYE PLLC
                                                                      744 South Fawcett Ave.
                                                                          Tacoma, WA 98402
                                                                             253-573-1958
